DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 has been placed in the record and considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-18 and 21 are objected to because of the following informalities: 
in the last line of the second limitation of claims 1 and 18, “. . . for the each of the permitted TBS values” should be changed to --. . . for the each of the plurality of permitted TBS values--;
in the preamble of claims 2-17, “A method according to Claim” should be changed to --The method according to claim--;
in claims 4, 5, 14 and 15 
in the last limitation of claims 7-15 “transmitting the random access procedure message . . .” should be changed to “retransmitting the random access procedure message . . .”
in the last limitation of claim 21, “. . . for the each of the permitted TBS values” should be changed to --. . . for the each of the plurality of permitted TBS values--; and
in the last limitation of claim 21, “. . . of the plurality of TBS values” should be changed to --. . . of the plurality of permitted TBS values--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1, 3, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund et al. (US PG Pub 2020/0344818 A1, hereinafter “Hoglund”) as supported by provisional application number 62/621527 filed on 01/24/2018, in view of Institute for Information Industry (III), “TBS Determination for Early Data Transmission,” 3GPP TSG RAN WG1 Meeting #92bis R1-1805132, Sanya, China, April 16th – 20th, 2018, pp. 1-5, hereinafter “III”).
	Regarding claim 1, Hoglund teaches a method of operating a communications device in a wireless communications system (FIG. 1 communication system 100; ¶ [0064]); that supports a random access procedure (¶ [0064]), the method comprising: receiving, from an infrastructure equipment (FIG. 1 base station 110; ¶ [0091]) of the wireless communications system, a scheduling message comprising an indication of an allocation of radio resources to be used for a random access procedure message for the random access procedure (FIGs. 5 & 6; ¶¶ [0090] – [0091] where resource grant indicating a plurality of options for the transmitting of the user data on the uplink 130 during random access reads on scheduling message comprising an indication of an allocation of radio resources to be used for a random access procedure message for the random access procedure); selecting a transport block size, TBS, from a plurality of permitted TBS values for the transmission of the random access procedure message (¶ [0090] . . . Each respective option comprises a transport block size; ¶ [0091] . . . plurality of options from which the user equipment 120 is permitted to select for use in transmitting the user data on the uplink 130 during random access . . .), each of the plurality of permitted TBS values being associated with a repetition number (¶ [0090] . . . Each respective option comprises a transport block size, and further comprises . . . repetitions . . .; see also ¶ [0149] ), the repetition number being a maximum number of times that the random access procedure message can be transmitted in the allocated radio resources for the each of the permitted TBS values (¶ [0159] . . . the number of repetitions may be explicitly signaled for each of the TBSs. Other embodiments may signal/derive the number of repetitions implicitly, e.g., based on the configured maximum number of repetitions for PUSCH {PUSCH reads on random access procedure message}); and transmitting the random access procedure message to the infrastructure equipment in the allocated radio resources using the selected TBS, the repetition number associated with the selected TBS (FIG. 5 step 220; ¶ [0090]).
	Hoglund does not teach determining whether the selected TBS is lower than a maximum TBS of the plurality of permitted TBS values; and, if it is determined that the selected TBS is lower than the maximum TBS, selecting a starting transmission time for starting the transmission of the random access procedure message from a set of one or more permitted starting transmission times associated with the selected TBS; and that 
transmitting the random access procedure message to the infrastructure equipment in the allocated radio resources uses the selected starting transmission time.	
	In analogous art, page 4, section 2.3 Collision Avoidance of III (cited in Applicant’s IDS filed on 11/20/2020) discloses that the UE can choose the number of RUs and when the UE has data that can fit in half of the number of RUs for a TBS corresponding to half of the RUs (i.e. the UE selects a TBS that is lower than a maximum TBS based on having a smaller amount of data to send).  The UE then chooses the start time from 2 possible start times for the TBS for transmitting the Msg3 with the data (i.e. the UE selects a starting transmission time for starting the transmission of the random access procedure message from a set of one or more permitted starting transmission times associated with the selected TBS). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoglund such that for a selected TBS other than the maximum block size, the UE transmits the random access procedure message to the infrastructure equipment in the allocated radio resources at a selected starting transmission time as taught by III.  One would have been motivated to do so in order to avoid collisions occurring due to more than one UE using the same NPRACH preamble for early data transmission, thereby improving system throughput.  (III page 4, Section 2.3)

	Regarding claim 3, Hoglund does not teach wherein the communications device randomly selects the starting transmission time.
	In analogous art, III teaches wherein the communications device randomly selects the starting transmission time (page 4, section 2.3 Collision Avoidance:  . . . The U randomly chooses the 2 possible start times).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoglund and III to implement the further teaching of III.  One would have been motivated to do so in order to avoid collisions occurring due to more than one UE using the same NPRACH preamble for early data transmission, thereby improving system throughput.  (III page 4, Section 2.3)

	Regarding claim 18, Hoglund teaches a communications device (FIG. 1 UE 120) forming part of  a wireless communications system (FIG. 1 communication system 100; ¶ [0064]); that supports a first random access procedure (¶ [0064]), the wireless communications system comprising an infrastructure equipment (FIG. 1 base station 110; ¶ [0064]) and the communications device, wherein the communications device comprises transceiver circuitry (FIG. 7 comm. Circuitry 420) and controller circuitry (FIG. 7 processing circuitry 410) which are configured in combination: to receive, from the infrastructure equipment, a scheduling message comprising an indication of an allocation of radio resources to be used for a random access procedure message for the random access procedure (FIGs. 5 & 6; ¶¶ [0090] – [0091] where resource grant indicating a plurality of options for the transmitting of the user data on the uplink 130 during random access reads on ; to select a transport block size, TBS, from a plurality of permitted TBS values for the transmission of the random access procedure message (¶ [0090] . . . Each respective option comprises a transport block size; ¶ [0091] . . . plurality of options from which the user equipment 120 is permitted to select for use in transmitting the user data on the uplink 130 during random access . . .), each of the plurality of permitted TBS values being associated with a repetition number (¶ [0090] . . . Each respective option comprises a transport block size, and further comprises . . . repetitions . . .; see also ¶ [0149] ), the repetition number being a maximum number of times that the random access procedure message can be transmitted in the allocated radio resources for the each of the permitted TBS values (¶ [0159] . . . the number of repetitions may be explicitly signaled for each of the TBSs. Other embodiments may signal/derive the number of repetitions implicitly, e.g., based on the configured maximum number of repetitions for PUSCH {PUSCH reads on random access procedure message}); and to transmit the random access procedure message to the infrastructure equipment in the allocated radio resources using the selected TBS, the repetition number associated with the selected TBS (FIG. 5 step 220; ¶ [0090]).
	Hoglund does not teach determine whether the selected TBS is lower than a maximum TBS of the plurality of permitted TBS values; and, if it is determined that the selected TBS is lower than the maximum TBS, to select a starting transmission time for starting the transmission of the random access procedure message from a set of one or more permitted starting transmission times associated with the selected TBS; and that 
to transmit the random access procedure message to the infrastructure equipment in the allocated radio resources uses the selected starting transmission time.	
	In analogous art, page 4, section 2.3 Collision Avoidance discloses that the UE can choose the number of RUs and when the UE has data that can fit in half of the number of RUs UE selects a TBS that is lower than a maximum TBS based on having a smaller amount of data to send).  The UE then chooses the start time from 2 possible start times for the TBS for transmitting the Msg3 with the data (i.e. the UE selects a starting transmission time for starting the transmission of the random access procedure message from a set of one or more permitted starting transmission times associated with the selected TBS). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoglund such that for a selected TBS other than the maximum block size, the UE transmits the random access procedure message to the infrastructure equipment in the allocated radio resources at a selected starting transmission time as taught by III.  One would have been motivated to do so in order to avoid collisions occurring due to more than one UE using the same NPRACH preamble for early data transmission, thereby improving system throughput.  (III page 4, Section 2.3)

	Regarding claim 21, Hoglund teaches an infrastructure equipment (FIG. 1 base station 110; ¶ [0064]) forming part of a wireless communications system (FIG. 1 communication system 100; ¶ [0064]) to support a first random access procedure (¶ [0064]), wherein the infrastructure equipment comprises transceiver circuitry (FIG. 9 comm. Circuitry 520) and controller circuitry (FIG. 9 processing circuitry 510) which are configured in combination: to transmit, to at least one communications device, a scheduling message comprising an indication of an allocation of radio resources to be used for a random access procedure message for the random access procedure (FIG. 6 step 310; ¶ [0091] where resource grant indicating a plurality of options for the transmitting of the user data on the uplink 130 during random access reads on scheduling message comprising an indication of an allocation of radio resources to be used for a random access procedure message for the random access procedure); and to receive the random access procedure message from the at least one communications device in the allocated radio resources using a transport block size, TBS, selected by the communications device from a plurality of permitted TBS values for the transmission of the random access procedure message (FIG. 5 step 220; FIG. 6 step 320; ¶ [0090] . . . Each respective option comprises a transport block size; ¶ [0091] . . . plurality of options from which the user equipment 120 is permitted to select for use in transmitting the user data on the uplink 130 during random access . . .), a repetition number associated with the selected TBS (¶ [0090] . . . Each respective option comprises a transport block size, and further comprises . . . repetitions . . .; see also ¶ [0149]), wherein the repetition number is a maximum number of times that the random access procedure message can be transmitted in the allocated radio resources for the each of the permitted TBS values (¶ [0159] . . . the number of repetitions may be explicitly signaled for each of the TBSs. Other embodiments may signal/derive the number of repetitions implicitly, e.g., based on the configured maximum number of repetitions for PUSCH {PUSCH reads on random access procedure message}).
	Hoglund does not teach that the random access message is received with a starting transmission time for starting the transmission of the random access procedure selected by the communications device from a set of one or more permitted starting transmission times associated with the selected TBS and does not teach wherein the TBS is lower than a maximum TBS of the plurality of TBS values.
	In analogous art, page 4, section 2.3 Collision Avoidance discloses that the UE can choose the number of RUs and when the UE has data that can fit in half of the number of RUs for a TBS corresponding to half of the RUs (i.e. the UE selects a TBS that is lower than a maximum TBS based on having a smaller amount of data to send).  The UE then chooses the start time from 2 possible start times for the TBS for transmitting the Msg3 with the data (i.e. the UE selects a starting transmission time for starting the transmission of the random access procedure message from a set of one or more permitted starting transmission times associated with the selected TBS). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoglund such that for a selected TBS other than the maximum block size, the UE transmits the random access procedure message to the infrastructure equipment and thus the random access procedure message is received by the infrastructure equipment in the allocated radio resources at a selected starting transmission time as taught by III.  One would have been motivated to do so in order to avoid collisions occurring due to more than one UE using the same NPRACH preamble for early data transmission, thereby improving system throughput.  (III page 4, Section 2.3)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoglund, in view of III, and further in view of Liu et al. (US PG Pub 2020/0195383 A1, hereinafter “Liu”).
	Regarding claim 4, although III in the combination of Hoglund and III teaches a set of permitted starting transmission times (as set forth in the mapping of claim 1 above), the combination of Hoglund and III does not teach wherein the communications device selects a default starting transmission time from the set of permitted starting transmission times.
	In analogous art, Liu teaches wherein the communications device selects a default starting transmission time (¶ [0050] discloses that starting point of a transmission (i.e. default starting transmission time) by a UE is indicated in a system information block (SIB) of a base station; FIG. 7 step S701, ¶ [0053] discloses that the UE transmits data to the base station with an initial retransmission time {interpreted as the UE selects the starting point/default starting transmission time to transmit the data to the base station}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoglund and III for the UE to select a default transmission time for the data transmission as taught by Liu.  One would 

Claims 6, 7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund, in view of III, and further in view of Zhang et al. (US PG Pub 2020/0059390 A1, hereinafter “Zhang”).
	Regarding claim 6, the combination of Hoglund and III does not teach receiving, from the infrastructure equipment, an indication that the random access procedure message should be retransmitted.
	In analogous art, Zhang teaches receiving, from the infrastructure equipment, an indication that the random access procedure message should be retransmitted (FIG. 29, ¶ [0592] In a fourth step, the eNB receives the TBS information and decodes Msg3 according to the TBS information. When the eNB fails to decode Msg3, the eNB schedules the retransmission of Msg3.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoglund and III for the base station to instruct the UE to re-send message 3 as taught by Zhang.  One would have been motivated to do when the base station fails to decode msg3, thereby enabling the UE a further opportunity to transmit its data, which increases the UE’s throughput.  (Zhang ¶ [0592])
	
	Regarding claim 7, Hoglund does not teach receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for the retransmission of the random access procedure message, the second set of radio resources being allocated by the infrastructure equipment based on the selected TBS for the first transmission of the random access procedure message; and transmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the repetition number associated with the selected TBS, and the selected starting transmission time.
	In analogous art, Zhang teaches receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for the retransmission of the random access procedure message, the second set of radio resources being allocated by the infrastructure equipment based on the selected TBS for the first transmission of the random access procedure message (¶ [0594] . . . The eNB decides whether to provide one TBS or multiple possible TBSs for the retransmission of Msg3 according to whether the TBS information is successfully detected, if the eNB successfully detects the TBS information, only the detected TBS value {i.e. selected TBS} is provided for the retransmission of Msg3; ¶ [0595] In order to support the above function, the DCI scheduling the retransmission of Msg3 includes a 1-bit flag for indicating whether there is one TBS or multiple possible TBS. For example, when the flag indicates ‘0’, it indicates that the eNB provides only one TBS for the retransmission of Msg3, the TBS value indicated in the DCI is the TBS {i.e. selected TBS} . . .); and transmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS (¶ [0593]), the repetition number associated with the selected TBS (¶ [0595] . . . and the repetition number indicated in the DCI is the repetition number for the TBS . . .), and the selected starting transmission time (Because the DCI scheduling received from the base station does not modify the starting transmission time, the UE would retransmit the random access message using the same starting transmission time as the initial transmission taught by the combination of Hoglund and III set forth for claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoglund, III and Zhang to implement the further teachings of Zhang.  One would have been motivated to do so in order 

	Regarding claim 10, Hoglund does not teach receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for the retransmission of the random access procedure message, the second set of radio resources being large enough for the random access procedure message to be transmitted in using the selected TBS; receiving an indication of a repetition number that should be used for the retransmission of the random access procedure message; and transmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the indicated repetition number, and the selected starting transmission time.
	In analogous art, Zhang teaches receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for the retransmission of the random access procedure message, the second set of radio resources being large enough for the random access procedure message to be transmitted in using the selected TBS (¶ [0594] . . . The UE selects an appropriate TBS value according to the actual data size, and transmits the TBS value used for actual transmission of Msg3 to the eNB. The eNB decides whether to provide one TBS or multiple possible TBSs for the retransmission of Msg3 according to whether the TBS information is successfully detected, if the eNB successfully detects the TBS information, only the detected TBS value {i.e. selected TBS large enough for random access procedure message} is provided for the retransmission of Msg3; ¶ [0595] In order to support the above function, the DCI scheduling the retransmission of Msg3 includes a 1-bit flag for indicating whether there is one TBS or multiple possible TBS. For example, when the flag indicates ‘0’, it indicates that the eNB provides only one TBS for the retransmission of ; receiving an indication of a repetition number that should be used for the retransmission of the random access procedure message (¶ [0595] . . . For example, when the flag indicates ‘0’. . .  the repetition number indicated in the DCI is the repetition number for the TBS); and transmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS (¶ [0593]), the indicated repetition number (¶ [0595]), and the selected starting transmission time (Because the DCI scheduling received from the base station does not modify the starting transmission time, the UE would retransmit the random access message using the same starting transmission time as the initial transmission taught by the combination of Hoglund and III set forth for claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoglund, III and Zhang to implement the further teachings of Zhang.  One would have been motivated to do so in order to ensure that  DCI scheduling retransmission of Msg3 can reuse the format and size of DCI scheduling for other PUSCH to reduce the complexity of DCI design, thereby minimizing network changes which reduces costs.  (Zhang ¶ [0596])

	Regarding claim 13, Hoglund does not teach receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for the retransmission of the random access procedure message; receiving an indication that the selected TBS should be used for the retransmission of the random access procedure message; and transmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the repetition number associated with the selected TBS, and the selected starting transmission time.
	In analogous art, Zhang teaches receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for the retransmission of the random access procedure message (¶ [0594] . . . The eNB decides whether to provide one TBS or multiple possible TBSs {i.e. second set of resources} for the retransmission of Msg3 according to whether the TBS information is successfully detected, if the eNB successfully detects the TBS information, only the detected TBS value is provided for the retransmission of Msg3); receiving an indication that the selected TBS should be used for the retransmission of the random access procedure message (¶ [0594] . . . The eNB decides whether to provide one TBS or multiple possible TBSs for the retransmission of Msg3 according to whether the TBS information is successfully detected, if the eNB successfully detects the TBS information, only the detected TBS value {i.e. selected TBS} is provided for the retransmission of Msg3 {i.e. indication that selected TBS should be used for retransmission}; ¶ [0595] In order to support the above function, the DCI scheduling the retransmission of Msg3 includes a 1-bit flag for indicating whether there is one TBS or multiple possible TBS. For example, when the flag indicates ‘0’, it indicates that the eNB provides only one TBS for the retransmission of Msg3, the TBS value indicated in the DCI is the TBS {i.e. selected TBS} . . .); and transmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS (¶ [0593]), the repetition number associated with the selected TBS (¶ [0595] . . . and the repetition number indicated in the DCI is the repetition number for the TBS . . .), and the selected starting transmission time (Because the DCI scheduling received from the base station does not modify the starting transmission time, the UE would retransmit the random access message using the same starting transmission time as the initial transmission taught by the combination of Hoglund and III set forth for claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoglund, III and Zhang to implement the teachings of Zhang.  One would have been motivated to do so in order to ensure that  DCI scheduling retransmission of Msg3 can reuse the format and size of DCI 

Allowable Subject Matter
Claims 2, 5, 8-9, 11-12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huawei et al., “Early data transmission for eFeMTC,” 3GPP TSG RAN WG1 Meeting #92bis, R1-1803884, Sanya, China, April 16-20, 2018, pp. 1-7;
Ericsson, “Early data transmission for MTC,” 3GPP TSG RAN WG1 Meeting #92bis, R1-1804121, Sanya, China, April 16-20, 2018, pp. 1-6;
MediaTek Inc., “Early Data Transmission TBS Determination,” 3GPP TSG RAN WG1 Meeting #92bis, R1-1804143, Sanya, China, April 16-20, 2018, pp. 1-4;
WO2019/200519 A1 (Bhatoolaul et al.) – discloses configuration of transport block size;
US PG Pub 2021/0014860 A1 (Wang et al.) – discloses a method applied to a random access process so that a terminal device first receives first indication information before transmitting first data, where the first indication information is used to indicate a transport block 
US PG Pub 2020/0413389 A1 (Liu et al.) – discloses a transmission method that includes a terminal receiving indication information of a maximum TBS supported by a data transmission, determining the maximum TBS supported by the data transmission according to the indication information, and determining a TBS supported by the data transmission according to the maximum TBS supported by the data transmission;
US PG Pub 2020/0374920 (Tie et al.) – discloses a method and apparatus for transmitting data in a random access process;
US PG Pub 2019/0215872 (Park et al.) – discloses a method for performing early data transmission in random access procedure in wireless communication system and apparatus therefor;
US PG Pub 2019/0159197 (Srestha et al.) – discloses minimization of padding and resource wastage in message 3 (MSG3) for early data transmission;
US PG Pub 2019/0045554 (Ye et al.) – discloses design of early data transmission in wireless communication system; and
US PG Pub 2007/0206531 (Pajukoski et al.) – discloses random access procedure with enhanced coverage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413